DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group 2 in the reply filed on 4/6/21 is acknowledged.
	Claims 81-86 and 90-112 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection maintained and extended to include amendments) Claims 80-86 and 90-112 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US Patent 9,872,900) and Kudla et al. (PLoS Biology, 2006, Vol. 4, No. 6).  
The claimed invention has been amended to require that at least 3 mRNAs encode 3 different influenza HA proteins and at least one of the 3 is an influenza B HA protein.  The invention is further amended to have two HA proteins from influenza A and two HA proteins from influenza B and at least two mRNA encoding distinct influenza NA proteins from A and B influenza viruses.

Ciaramella et al. anticipate the instant invention since they teach a vaccine and a method of using said vaccine that comprises a lipid nanoparticle (LNP) comprising a cationic lipid, phospholipid, cholesterol and a PEGylated lipid.  Their LNP can comprise more than one mRNA encoding full-length influenza A proteins HA and NA.  These mRNA sequences can comprise a 5’-cap, a poly A sequence of at least 60 and up to 500 nucleotides, a poly C sequence, a 5’-cap, a 5’ UTR element (which meets the limitation of derived from a 5’-UTR of a TOP gene) and a 3’-UTR element. (see columns 49-51 and claims 1, 3, 18, 20-22)  They also teach that pseudouridine and 1-methyl-pseudouridine can be substituted into their nucleic acid sequences. (see column 4, lines 47-65)  Ciaramella et al. also teach that influenza HAs include multiple different influenza serotypes (H1-H16) and therefore, one of ordinary skill in the art would be motivated to include at least 2, 5, 6 or 7 distinct mRNAs encoding distinct HA.  Ciaramella also teach 3 different influenza A viruses with different NA proteins (H1N1, H7N9 and H10N8). [see claim 1]  In addition, it is taught that Seasonal influenza ubiquitous and consists of three principal strains (H1N1, H3N2 and B), which are covered by an annual vaccine (a trivalent vaccine that contains 3 distinct HA proteins).  [see column 31, lines 32-35]  It is also taught that vaccines of Ciaramella can contain a selection 1-10 independent influenza A and B viruses. [see columns 33, lines 11- column 34, lines 3]   

However, Ciaramella et al. do not teach increasing the G/C content of the mRNA sequence encoding their influenza A HA and NA proteins.  

Kudla et al. teach the ability of mRNA with experimentally increased G/C content to have enhanced protein expression.  Kudla et al. teach mRNA sequences with these modifications that encode the proteins (IL-2, GFP and Hsp70) exhibited a 100-fold protein expression over GC “poor” mRNA.  [see abstract and figures 2-4]  

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Ciaramella et al. in order to increase the G/C content of the mRNA sequences that encode for influenza HA and NA proteins.  One would have been motivated to do so, given the suggestion by Ciaramella et al. that mRNA processing and the resulting protein expression is important to their lipid nanoparticle delivery vehicle.  There would have been a reasonable expectation of success, given the knowledge that increasing the G/C content of mRNA sequences can improve overall expression of different proteins, as taught by Kudla et al.  Furthermore, with regard to the claim limitations pertaining to the % of G/C being increased by 7 to 15% relative to wild-type the MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  In view of Kudla et al. teaching the improved expression of their mRNA encoded proteins by increasing the G/C content, one of ordinary skill in the art would be motivated to determine the optimum amount or % of G/C increase in order to optimize protein expression.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Applicants have argued that the combined teachings of Ciaramella and Kudla et al. do not render obvious the claimed method that has been amended to comprise at least three mRNAs encoding “three different influenza virus hemagglutinin (HA) proteins” and that “at least one of said three mRNAs encodes an HA from influenza B”.  
	However, Ciaramella do teach that Seasonal influenza is ubiquitous and consists of three principal strains (H1N1, H3N2 and B), which are covered by an annual vaccine (a trivalent vaccine that contains 3 distinct HA proteins).  [see column 31, lines 32-35]  It is also taught that vaccines of Ciaramella can contain a selection 1-10 independent influenza A and B viruses. [see columns 33, lines 11- column 34, lines 3]   Therefore one of ordinary skill in the art would be instructed by Ciaramella to formulate a flu vaccine containing at least sequence encoding HA and NA proteins from influenza B, influenza H1N1 and H3N2.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648